DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-19 as originally presented and filed on 11/05/2020.

This Application is subject to a Double Patent rejection.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is December 6, 2016 (20161206).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of U.S. Patent Appl. No. 16/241,039, filed January 7, 2019, now U.S. Patent number 10,861,253, which is a continuation of International Patent Appl. No. PCT/JP2017/040728, filed November 13, 2017, which claims priority to Japanese Patent Appl. No. 2017-198901, filed October 12, 2017, and the benefit of U.S. Provisional Patent Appl. No. 62/430,440, filed December 6, 2016 which are all considered “Parent Applications”.  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Specification
The disclosure is objected to because of the following informalities: the cross references to related applications must be updated to show the issuance of U.S. Patent Appl. number 16/241,039 to U.S. Patent number 10,861,253.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claims 1, 2, 5, 6, 16 and 19 recite inter alia “ generating a first log transmission instruction to cause periodic transmission of a first log from an onboard system in the vehicle to an outside of the vehicle”, “the outside”, etc.  The limitation “outside” is vague, indefinite and incomplete because no location or device “outside” the vehicle has been recited in order to determine precisely where the log is being transmitted.  The specification as filed teaches in for example, paras [0003 and 0013] a system outside of the vehicle, [0005 and 0014] a server device provided outside of the vehicle.  For Examination purposes and given the Broadest Reasonable Interpretation (BRI) the Examiner considers the transmission to be to a “device” outside the vehicle or an “outside device“ as explained below.   However the claims are vague, indefinite and incomplete in reciting exactly where the log is being transmitted or where the detection results are obtained.  

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.

See MPEP 2111.01 Plain Meaning [R-10.2019], which states

II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Those claims not cited above are rejected for depending from a rejected base claim.      

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claims 1 and 19 recite inter alia “ generating a first log transmission instruction to cause periodic transmission of a first log from an onboard system in the vehicle to an outside of the vehicle “ and “generating a second log transmission instruction to cause transmission of a second log from the onboard system” however no location has been given to where the second log is being transmitted.  Accordingly the claims are vague and indefinite in reciting where the second log is being transmitted.  For Examination purposed the Examiner considered the transmission to be to an outside “device” of the vehicle as explained below.

Those claims not cited above are rejected for depending from a rejected base claim.      

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the server device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120053778 A1 to Colvin; Greg et al. (Colvin) (Cited in the 02/05/2021 IDS) in view of US 20150207709 A1 to HANCKEL; Robert et al.  (Hanckel) (Cited in the 02/05/2021 IDS). 

Regarding claims 1 and 19 Colvin teaches in the figures below:

    PNG
    media_image1.png
    444
    404
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    326
    478
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    457
    460
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    769
    475
    media_image4.png
    Greyscale

 An information processing method in Figs 1 and 8 above for an information processing device 50/56/250 in a vehicle in Figs. 2 and 4, the information processing device 250 comprising: 
a processor 254; and 
a memory 260 including at least one set of instructions that, when executed by the processor, causes the processor to perform operations including: 
obtaining detection results that indicate whether an abnormality is included in communication data flowing through an onboard network of the vehicle in Fig. 8 step 126 “YES” as explained in para:
“[0067] FIG. 8 is a flow chart showing exemplary steps implemented in accord with the concepts disclosed herein to remotely diagnose an abnormal vehicle parameter in real-time, where the method of FIG. 8 includes some additional functions as compared to the method of FIG. 1. Note that FIG. 8 is discussed in terms of diagnostic unit 100 of FIG. 6, but it should be recognized that the steps of FIG. 8 could be implemented in embodiments having different configurations than the diagnostic unit of FIG. 6. In a block 120, diagnostic unit 100 of FIG. 6 powers on. In a block 122, operational data generated during an initial settling period (generally measured in seconds, an exemplary settling period being 10 seconds, with the understanding that such a time period is exemplary, and not limiting) is ignored. In some embodiments, any fault codes or anomalous events occurring in the settling period are also ignored. In some embodiments, operational data in the settling period can be stored in the data buffer, but fault codes or anomalous events in the settling period are ignored, such that no operational data is sent to the remote computing device until after the settling period has elapsed. In a block 124, operational data is stored in a first in, first out buffer. In a decision block 126, at least one processor in the vehicle (which in some embodiments is processor 106 of FIG. 6, while in other embodiments is a different processor in the vehicle, such as a vehicle processor normally tasked with identifying fault codes) determines if an anomalous event has occurred (either by monitoring the operational data itself, or by waiting for a fault code or anomalous condition to be detected by some other vehicle processor). If not, operational data in the data buffer is continuously updated (for example, for each new second of new data added to the buffer, the oldest second of data is discarded, recognizing that the stated one second intervals being added/discarded is exemplary, and not limiting). If in decision block 126 an anomaly has been detected, then processor 106 takes the contents of the buffer, collects an additional amount of operational data after anomaly is detected (in an exemplary embodiment, an additional 10-20 seconds of operational data is acquired, noting that such a time period is exemplary, and not limiting), and uses the data link to send the buffered operational data collected before and after the anomaly is detected, and data defining the anomaly, to the remote computing device. ”; 

generating a first log transmission instruction to cause transmission of a first log 58 from an onboard system 56 in the vehicle to an outside “device” 60 of the vehicle in Fig. 4, i.e. remote computer 60 wherein the remote computer is a server in para:
“[0042] It should be understood that the term remote computer and the term remote computing device are intended to encompass networked computers, including servers and clients, in private networks or as part of the Internet.”, 
the first log including, per unit time, some communication data out of all of the communication data flowing through the onboard network in Fig. 1 step 12 as explained in para:
“[0037] In a block 12, the data link is used to convey the anomaly (i.e., vehicle data that is identified as non-standard, or anomalous, which in an exemplary, but not limiting embodiment, is represented by a fault code, which is a numeric or alphanumeric value corresponding to a predefined fault condition) and the contents of the data buffer (in some embodiments the entire contents of the data buffer is sent, whereas in other embodiments less than the entire contents of the data buffer is sent along with the anomaly) to a remote computing device for analysis. “ 

and generating a second log transmission instruction to cause transmission of a second log from the onboard system in a case of the detection results indicating the abnormality is included in the communication data, the second log including, per unit time, more communication data out of all of the communication data than the first log in Fig. 1 step 16 as explained in para:
“[0038] In a block 14, a processor at a remote location is used to analyze the fault code (or other data defining the detected anomalous or non-standard data) and the contents of the data buffer conveyed from the vehicle to identify a cause of the anomaly. In an optional block 16, the processor at the remote location may request additional data from the vehicle to facilitate the analysis or to confirm a diagnosis. In some embodiments, the additional data is the contents of the data buffer at a subsequent time interval, while in other embodiments the additional data is specifically defined data that the vehicle collects and conveys.”.

Colvin does not appear to expressly disclose generating a first log transmission instruction to cause periodic transmission of a first log from an onboard system in the vehicle to an outside “device” of the vehicle, the first log including, per unit time, some communication data out of all of the communication data flowing through the onboard network and 
generating a second log transmission instruction to cause transmission of a second log from the onboard system in a case of the detection results indicating the abnormality is included in the communication data, the second log including, per unit time, more communication data out of all of the communication data than the first log (Emphasis added).

Hanckel teaches many of the claim limitations including those not expressly disclosed in Colvin in for example the Figure(s) reproduced immediately below:

    PNG
    media_image5.png
    629
    527
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    646
    531
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    771
    391
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    685
    573
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    753
    398
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    641
    573
    media_image10.png
    Greyscale

and associated descriptive texts an information processing method 700 for an information processing device such as logging appliance 130 and computer 900 in paras:
“[[0026] In general, a handler may periodically communicate collected log messages in a batch to the logging appliance 130 and/or the distributed memory 155. In one embodiment, the logging appliance 130 is configured to communicate with the handlers 135-150 to store batches 160 of log messages in the distributed memory 130. The logging appliance 130 communicates with the handlers 135-150 using, for example, an active protocol. That is, the logging appliance 130 and the handlers 135-150 may actively communicate with each other to exchange information such as, configuration information, heartbeat communications, requests, reports and/or log messages (e.g., batches of log messages). Additionally, as used within this disclosure log messages may be referred to as messages, event messages, and/or log messages. 

[0078] FIG. 9 illustrates an example computing device that is configured and/or programmed with one or more of the example systems and methods described herein, and/or equivalents. The example computing device may be a computer 900 that includes a processor 902, a memory 904, and input/output ports 910 operably connected by a bus 908. In one example, the computer 900 may include logging logic 930 configured to facilitate intelligently gathering log messages in an application cluster 100 similar to handler logic 230, message logic 610 and incident manager logic 620 shown in FIGS. 2 and 6, respectively. In different examples, the logic 930 may be implemented in hardware, a non-transitory computer-storage medium with stored instructions, firmware, and/or combinations thereof.”,
 
the information processing device/method 130/900 in the figures above comprising: 
a processor 902 in Fig. 9 and para [0079]; and 
a memory 904 in para [0080] including at least one set of instructions that, when executed by the processor, causes the processor to perform operations including: 
obtaining detection results that indicate whether an abnormality is included in communication data flowing through an onboard network 125 via logging appliance 130 in Figures 3 step 320, Fig. 6 and Fig. 7 step 720 as explained in paras 61-73 especially paras:
“[0022] Furthermore, the components 105-120 are remote from one another and are distributed within the network 125 among the plurality of hosts. Thus, the network 125 carries communications between the components 105-120, between the components 105-120 and a logging appliance 130 and/or between the components 105-120 and an associated distributed memory 155. In some embodiments, the network 125 is the Internet, a local area network (LAN), a wide area network (WAN), a wireless network, a cellular network, combinations of various types of networks, and so on. 

[0062] While the logging appliance 130 is receiving communications, at 710, and analyzing the communications for errors, at 720, the application cluster 100 is, for example, operating in a clear state 805 that is an error free state of the application cluster 100.

[0065] Consequently, at 720, when an error is identified in a communication, the logging appliance 130, initiates a transition between a series of states for the application cluster 100 to assess the error. The series of states include, for example, a listening state 810, a scheduling state 815, a closing state 820, a closed state 825 and back to the clear state 805. Thus, once an error condition 835 occurs and is detected, at 720, the logging appliance 130 transitions to a listening state 810.”; 

generating a first log transmission instruction to cause periodic transmission of a first log from an onboard system 135150 in the network 125 to an outside device 130 of the network 125 in Fig. 3 step 340 and Fig. 7 step 710 as explained in paras:
“[0038] Furthermore, at 310 and 320, while no error is detected, the handler 200 communicates log messages collected according to the coarse granularity that are stored in the regular buffer 250 to the logging appliance 130. That is, the logging handler 200 periodically communicates contents of the regular buffer 250 at a regular interval to the logging appliance 130. In one embodiment, the regular interval is a period of time selected by the logging appliance 130. The period of time for the regular interval is, for example, a regular time at which the handler 200 is to communicate contents of the regular buffer 250 back to logging appliance 130 and reset the regular buffer 250. 

[0061] At 710, the logging appliance 130 receives communications from the plurality of handlers 135-150. In general, the communications include batches of log messages that were collected at a coarse granularity from the plurality of handlers 135-150. Additionally, in one embodiment, the communications are heartbeat communications from the plurality of handlers 135-150. Thus, the communications are received at regular intervals and generally vary minimally from an expected time of arrival.”, 

the first log including, per unit time, some communication data out of all of the communication data flowing through the onboard network in paras:
“[0002] Consider that some logging handlers, which collect log messages locally from components, may collect log messages at different levels of detail. For example, fine-grain detailed logging is resource expensive because a volume and a rate of logging is dramatically higher than course grain logging, where logging generally occurs for fewer events such as warnings or severe errors. Fine grain logging can exceed course grain logging by many orders of magnitude in resource consumption.

[0047] Continuing with the method 300 and FIG. 3, when the error is detected at 320, the handler 200 proceeds to 330 by freezing the incident buffer. Additionally, the handler 200 also, at 340, communicates contents of the regular buffer 250 to the logging appliance 130. In one embodiment, the handler 200 performs both 330 and 340 in parallel. In this way, the communication is sent to the logging appliance 130 immediately about the error and contents of the incident buffer 240 are preserved so that detailed information about the error is available, if requested.”; and 

generating a second log transmission instruction to cause transmission of a second log from the onboard system in a case of the detection results indicating the abnormality is included in the communication data in Fig. 3 steps 360-370 and Fig. 7 steps 720-750-770 as explained in for example, paras:
“[0050] At 360, if the handler 200 has received a reply from the logging appliance 130 requesting a report, then the handler 200 communicates log messages from the frozen incident buffer 240 to the logging appliance at 370. If no request is received, then the handler 200 may reset or perform other tasks as instructed by the logging appliance 130. In general, the handler 200 waits at 350 for instructions about whether to send contents of the incident buffer 240 in order to permit the logging appliance 130 to evaluate whether contents of the incident buffer 240 are relevant. In this way, the logging appliance 130 controls which handlers communicate detailed log messages about an error and thus can improve relevancy of information gathered about an error event. 

[0070] After selecting the subset of handlers, the logging appliance 130, schedules 855 the subset of handlers to provide reports, at 750. In one embodiment, the logging appliance 130 communicates requests to each handler in the subset to schedule the subset of handlers to provide the reports. For example, the requests include an instruction to provide the report and a time at which to provide the report back to the logging appliance 130.”, 

the second log including, per unit time, more communication data out of all of the communication data than the first log in paras: 
“[0037] At 310, the handler 200 logs messages according to two different levels of granularity. That is, in one embodiment, the handler 200 collects log messages generated by the component 210 according to a fine granularity and a coarse granularity. In general, the handler 200 continuously collects log messages according to the two different levels of granularity at 310 while also checking, at 320, whether any of the messages being collected indicate that an error has occurred at the component 210. In this way, the handler 200 continuously monitors the component 210 for a failure condition or other condition which the handler 200 is to report. “

[0073] Furthermore, each report is a batch of log messages gathered according to a fine granularity of logging. Thus, the reports provide a detailed set of log messages that are, for example, likely collected by a handler from a time that is proximate to the error. Consequently, information gathered from the reports is likely to be relevant to analyzing the error.”   

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Hanckel is reasonably pertinent to the particular problem with which the inventor was concerned such as obtaining a periodic “heart beat” transmission first log from a device and obtaining an additional second log when an abnormality is detected by the device.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of transmitting a “heartbeat” first log at periodic intervals and a second log that contains more communication data than the first log when abnormalities are detected as taught by the combination of Colvin Fig. 1, step 16 and Hanckel steps 340 and 760 above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Colvin would include the coarse granularity first log periodically transmitted to serve as a heartbeat to ensure the components are still operating and are responsive and a second fine granularity log transmitted when an abnormality is detected in Fig. 1 steps 12 and 16 as taught by Hanckel para [0038] as known in the art. 
“Accordingly, communications from the handler 200 provided at the regular interval act as heartbeat communications to inform the logging appliance 130 that the handler 200 and the component 210 are still operating and are responsive.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hanckel to and modify the prior art of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 2 and the limitation the information processing device according to Claim 1, wherein the detection results are obtained from the outside “device”, Colvin teaches that the remote location confirms the diagnosis in Fig. 1 but does not appear to expressly disclose the detection results are obtained from the outside “device”.  Given the BRI confirming the diagnosis connotes the detection results.  However Hanckel teaches logging appliance 130 is outside of the network and as such teach the obviousness of the detection results being obtained by the logging appliance 130 which is outside of the vehicle of Colvin in for example, Fig. 7 step 720 as explained in para:
“[0064] In one embodiment, the logging appliance 130 identifies errors according to a set of conditions for triggering further investigation. That is, the set of conditions may specify that the logging appliance 130 is to only proceed with method 700 if, for example, the error is a severe error. In another embodiment, the set of conditions specify multiple conditions, such as, two errors within a certain span of time, a warning and then a severe error, an error when a security threat is set to high, and so on. In either case, the set of conditions are configurable.”.
  
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Colvin is reasonably pertinent to the particular problem with which the inventor was concerned such as an outside device detecting abnormalities and then requesting additional information “so that diagnosing causes of the error is improved” (Hanckel para [0057]).
In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of obtaining detection results from an outside “device” a vehicle as taught by the combination of Hanckel step 720 above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Colvin would include logging appliance 130 obtaining detection results and detecting errors as taught by Hanckel as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hanckel to and modify the prior art of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 3 and the limitation the information processing device according to Claim 1, wherein the operations further include: 
obtaining the communication data from the onboard network; and {P61708 04542847.DOCX}58P61708 
determining whether the abnormality is included in the communication data see the obviousness to combine in the rejection of corresponding parts of claim 2 above incorporated herein by reference wherein it is understood that the logging device 130 of Hanckel teaches the claim limitations in Para [0064] and Fig. 7 steps 710 and 720.  
  
Regarding claim 4 the combination of Colvin and Hanckel teach in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations wherein the second log includes communication data that includes a plurality of identifiers wherein given the BRI of the limitation “identifiers” connotes the “fault codes” of Colvin as shown in Fig. 1 steps 10 and 12 step 16 as explained in para:
“[0038] In a block 14, a processor at a remote location is used to analyze the fault code (or other data defining the detected anomalous or non-standard data) and the contents of the data buffer conveyed from the vehicle to identify a cause of the anomaly. In an optional block 16, the processor at the remote location may request additional data from the vehicle to facilitate the analysis or to confirm a diagnosis. In some embodiments, the additional data is the contents of the data buffer at a subsequent time interval, while in other embodiments the additional data is specifically defined data that the vehicle collects and conveys.”, 

and the first log includes communication data that includes one or more of the plurality of identifiers and less than all of the plurality of identifiers connotes inter alia the fault code of Colvin as shown in Fig. 1 steps 10 and 12 as well as the ID component that enables each vehicle to be uniquely identified as explained in for example, paras:
“[0045] The concepts disclosed herein are in at least some embodiments intended to be used by fleet owners operating multiple vehicles, and the anomaly defining data and buffered operational data conveyed to the remote location for diagnosis will include an ID component that enables each enrolled vehicle to be uniquely identified.

[0046] FIG. 4 is a functional block diagram of an exemplary system 50 that can be employed to implement the method steps of FIG. 1. The components include at least one enrolled vehicle 52 (including the components discussed above in connection with FIG. 3), an optional repair facility 54, a processor component 56 (in the vehicle) to implement the function of detecting an anomalous condition (such as detecting a fault code), a processor component 58 (also in the vehicle) to implement the function of conveying the fault code (or other data defining the detected anomaly) and contents of the operational data buffer to a remote location, and a remote processor component 60 to implement the function of analyzing the fault code (or other data defining the detected anomaly) and contents of the data buffer conveyed from the vehicle to determine a cause for the anomaly. Note that processor component 56 and 58 can be the same, or different processors in the vehicle.”.  

Regarding claim 5 the combination of Colvin and Hanckel teach in the rejection of corresponding parts of claim 1 above incorporated herein by reference the operations further include: 
transmitting the first log to the outside “device” 60 in Colvin and 130 in Hanckel in accordance with the first log transmission instruction in the teachings of the “heartbeat” transmissions in Hanckel; and 
transmitting the second log to the outside “device” in accordance with the second log transmission instruction in the teachings of both Hanckel and Colvin as explained in the rejection of corresponding parts and the obviousness to combine in the rejection of claim 1 above incorporated herein.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hanckel to and modify the prior art of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 6 the combination of Colvin and Hanckel teach in the rejection of corresponding parts of claim 1 above incorporated herein by reference the operations further include: 
reversibly compressing the first log in accordance with the first log transmission instruction see Colvin para [0067] “This data is sent as a compact binary file to minimize data transmission costs.”; 
transmitting the compressed first log to the outside in Colvin para [0067]:
“In an optional block 132, the binary data file is translated into another format (such as XML), and then sent via a computer network to a secondary server for analysis, as indicated in a block 134. Blocks 132 and 134 are useful in embodiments where a first server where the data is originally received from the vehicle is operated by a first entity (such as an entity that collects and stores GPS data transmitted from the vehicle during routine vehicle operation (such data being collected even when no anomalous event is detected), and the buffered operational data and data defining the anomalous event are conveyed from the server/remote computing device operated by the first entity to a server/remote computing device operated by a second entity (the second entity being responsible for performing the service of diagnosing the buffered operational data to determine the cause of the anomaly)”; 

reversibly compressing the second log in accordance with the second log transmission instruction; and 
transmitting the compressed second log to the outside as taught by Colvin above wherein it is understood that all logs are compressed before they are sent to the first server.  

Regarding claim 7 and the limitation the information processing device according to Claim 1, wherein the second log and the first log are generated by a log generating circuit in the vehicle see the teachings of Colvin Figures 1 (step 10), 2 and 4 and Hanckel Handler 105 and handler 135 and the obviousness to combine in the rejection of corresponding parts of claim 1 above incorporated herein.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hanckel to and modify the prior art of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 17 and the limitation the information processing device according to Claim 7, wherein the second log includes communication data that includes a plurality of identifiers, the first log includes communication data that includes one or more identifiers of the plurality of identifiers, and the log generating circuit generates identifying information to identify the one or more identifiers see the rejection of corresponding parts of claims 4 and 7 above incorporated herein by reference wherein it is understood that the combination of Colvin teaches that each DTC will have its own identifier and that the data sent in the communication will all have identifiers identifying what type of information is in the communication to help diagnose the failure as taught by Colvin para:
“[0004] Fault code data somewhat addresses the problem of storing the enormous quantity of operational data generated by vehicles. Fault codes corresponding to specific undesirable operating parameters are predefined. A processor in the vehicle monitors the operational data as it is generated, and whenever an operating parameter corresponding to a specific predefined fault code is detected, the fault code is stored in a memory in the vehicle. The fault code is generally a numeric or alphanumeric value that can be stored using very little memory resources. For example, the number 11 can be defined as a fault code for the following condition: battery sensing voltage drops below 4 or between 7 and 8 volts for more than 20 seconds. Fault codes can be retrieved and used to diagnose vehicle problems. Even with the data provided by fault codes, accurate diagnosis of complex or unusual vehicular system failures can be problematical.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hanckel and Guenkova to and modify the prior art combination of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 18 and the limitation the information processing device according to Claim 7, further comprising: 
the log generating circuit, wherein the log generating circuit obtains the communication data from the onboard network and generates the second log and the first log in accordance with the communication data see the rejection of corresponding parts of claims 1 and 7 above incorporated herein by reference wherein it is understood that Colvin teaches the log generating circuit generating the logs the server requesting additional data to confirm the diagnosis in Fig. 1 step 16 and Hanckel also teaches the logging appliance 130 communicates to the logging circuit to provide the logs in for example, para:
“[0070] After selecting the subset of handlers, the logging appliance 130, schedules 855 the subset of handlers to provide reports, at 750. In one embodiment, the logging appliance 130 communicates requests to each handler in the subset to schedule the subset of handlers to provide the reports. For example, the requests include an instruction to provide the report and a time at which to provide the report back to the logging appliance 130.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hanckel and Guenkova to and modify the prior art combination of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claims 8-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120053778 A1 to Colvin; Greg et al. (Colvin) (Cited in the 02/05/2021 IDS) in view of US 20150207709 A1 to HANCKEL; Robert et al.  (Hanckel) (Cited in the 02/05/2021 IDS) as applied to the claims above and further in view of US 20140005880 A1 to Guenkova-Luy; Teodora et al. (Guenkova) . 

Regarding claim 8 the combination of Colvin and Hanckel teach in the rejection of corresponding parts of claims 7 and 1 above incorporated herein by reference the limitations the information processing device according to Claim 7, wherein the operations further include: 
generating a change instruction to cause the log generating circuit to change the unit time in for example, Hanckel Para [0038]:
“In one embodiment, the regular interval is a period of time selected by the logging appliance 130. The period of time for the regular interval is, for example, a regular time at which the handler 200 is to communicate contents of the regular buffer 250 back to logging appliance 130 and reset the regular buffer 250.”.  

	Wherein it is understood that given the BRI the logging appliance 130 selecting a new “regular time interval” connotes the claimed limitations.

While the combination of Colvin and Hanckel teach the ability to change the unit time as explained above, the combination does not appear to expressly disclose “generating a change instruction to cause the log generating circuit to change the unit time”, i.e. actually selecting a new regular interval.

In analogous art Guenkova teaches it was known in for example the Figure(s) and associated descriptive texts below:

    PNG
    media_image11.png
    411
    469
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    358
    458
    media_image12.png
    Greyscale
 

    PNG
    media_image13.png
    351
    626
    media_image13.png
    Greyscale

to generate a change instruction to cause a log generating circuit to change the unit time as set forth in for example paragraphs;
 “[0075] In one or more examples, the at least one application component may further be adapted to transmit its state to the logger component upon reception of a predefined trigger signal from the logger component. In one example, determination and transmission of the state of an application component or telematics component may be triggered by the component itself, e.g., based on a configuration of the component upon detection of events, like malfunctions of the component, or by the logger component. A trigger by the logger component may be direct by requesting transmission of the current state of a component, e.g., idle, or indirect via manipulation of the configuration of the corresponding component. The logger component may for instance change a time interval during which, or a time period after which a component transmits its state. It may also activate the transmission of states from a component that normally would not transmit its state. The additional transmission of states may be limited to a time period, e.g., a time of each day, for which a user has experienced problems with the corresponding service. Which triggers to send may be determined by the logger component based on trigger configuration data received from the back-end server and processed by the reporter component. By this means, a specialist may be able to re-configure the logging system to provide more detailed logging reports for a service and/or during a specified time interval. By enabling the logging system to adapt its level of detail based on configuration data received from the back-end server, the standard (e.g., without extra detail) log files and problem reports may be kept slim such that an on-board memory for storing the log files may be kept small and energy efficient. Also, an application component may trigger a more detailed logging process upon detection of predefined errors.

[0086] An example automotive telematics system is illustrated with respect to FIG. 1. It shall be understood that the described components are merely intended as non-limiting examples of automotive telematics components, where some components may be omitted or replaced by other telematics components.

[0112] FIG. 3 shows an example of the logging and diagnostics system architecture. In one example, application components, the logger component, the reporter component, and the log files may be implemented in one computer system installed in the vehicle. However, each component may also be independently implemented in a different computer system installed in the vehicle. The application components transmit their states as logging messages to the logger component that may write the logging messages in ordered and compact form into log files. The reporter component may be prompted by any application component and/or from outside the vehicle, e.g., by an analyzer component, to read a log file and deliver the logging data to a back-end analyzer component. Furthermore, the same logging data may be transferred between the computer system with the logger component and the analyzer component by other means of data transfer, e.g., via a USB data stick. The analyzer component may provide means for an automated analysis of the logging data.”


Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of generating a change instruction to cause a log generating circuit to change the unit time of sampling to provide a more detailed logging process upon detection of predefined errors as taught by at least Guenkova above:
”The logger component may for instance change a time interval during which, or a time period after which a component transmits its state.”, 
“to re-configure the logging system to provide more detailed logging reports for a service and/or during a specified time interval. By enabling the logging system to adapt its level of detail based on configuration data received from the back-end server, the standard (e.g., without extra detail) log files and problem reports may be kept slim such that an on-board memory for storing the log files may be kept small and energy efficient. Also, an application component may trigger a more detailed logging process upon detection of predefined errors.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the log generating circuits of the combination of Colvin would include the ability to change the unit time to provide “a more detailed logging process upon detection of predefined errors” “By enabling the logging system to adapt its level of detail based on configuration data received from the back-end server” as taught by Guenkova as known in the art.  Such a combination renders obvious inter alia the buffer 46 in Colvin Fig. 1 and the operational buffer data 108 in Colvin Fig. 6 to change the unit time, i.e. the “configured time interval” to capture more information as well as the process shown in Hanckel Fig. 8 to not only change the times in steps 840, 860 and 870 but also change the unit time of data stored in the incident buffer 240 and regular buffer 250 shown in Fig. 2.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Guenkova to and modify the prior art combination of Colvin and Hanckel as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.


Regarding claim 9 and the limitation the information processing device according to Claim 8, wherein the operations further include: 
outputting, in the case of the detection results indicating the abnormality is included in the communication data, the change instruction to the log generating circuit to shorten the unit time see the rejection of corresponding parts of claim 8 above incorporated herein by reference wherein it is understood that Guenkova teaches a more detailed logging process connotes shortening the unit time in order to capture more data.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Guenkova to and modify the prior art combination of Colvin and Hanckel as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 10 and the limitation the information processing device according to Claim 8, wherein the operations further include: 
outputting, in a case of the detection results not indicating the abnormality is included in the communication data, the change instruction to the log generating circuit to lengthen the unit time see the rejection of corresponding parts of claims 8 and 9 above incorporated herein by reference wherein it is understood that Guenkova teaches the ability to change the unit time by shortening the unit time when predefined errors are detected which means that in contradistinction when errors are not detected the unit time is lengthened back to its regular time interval as taught by for example, Hanckel in Fig. 8 steps 825-875-805 because when no errors are detected for “Z amount of time” the handlers reset to a clear state which would return the unit time back to their longer regular time intervals until another error is detected.  

The combination of the known elements is achieved by a known method of a logging system adapting its level of detail by lengthening the unit time of a log generating circuit to be “energy efficient” when an error is not detected as taught by Hanckel Fig. 8 and Guenkova para [0075] above.
“By enabling the logging system to adapt its level of detail based on configuration data received from the back-end server, the standard (e.g., without extra detail) log files and problem reports may be kept slim such that an on-board memory for storing the log files may be kept small and energy efficient”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the log generating circuits of the combination of Colvin would include the ability to change the unit time to be longer to be more “energy efficient” “By enabling the logging system to adapt its level of detail based on configuration data received from the back-end server” as taught by Guenkova as known in the art.  
Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hanckel and Guenkova to and modify the prior art combination of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 11 and the limitation the information processing device according to Claim 8, wherein the unit time is set for each of multiple identifiers in the communication data, and the operations further include: 
outputting, in the case of the detection results indicating the abnormality is included in the communication data regarding one identifier of the multiple identifiers in {P61708 04542847.DOCX}60P61708 the communication data, the change instruction to the log generating circuit to shorten the unit time, with regard to the one identifier see the teachings of the combination of Colvin, Hanckel and Guenkova wherein it is understood that Colvin teaches inter alia a fault code that connotes the claimed “one identifier”, that there a plethora fault codes for each anomaly and that each fault code has its own “time interval for diagnostic recording” in for example, paras:
“[0004] Fault code data somewhat addresses the problem of storing the enormous quantity of operational data generated by vehicles. Fault codes corresponding to specific undesirable operating parameters are predefined. A processor in the vehicle monitors the operational data as it is generated, and whenever an operating parameter corresponding to a specific predefined fault code is detected, the fault code is stored in a memory in the vehicle. The fault code is generally a numeric or alphanumeric value that can be stored using very little memory resources. For example, the number 11 can be defined as a fault code for the following condition: battery sensing voltage drops below 4 or between 7 and 8 volts for more than 20 seconds. Fault codes can be retrieved and used to diagnose vehicle problems. Even with the data provided by fault codes, accurate diagnosis of complex or unusual vehicular system failures can be problematical. 

[0051] The components of system 62 include the hardware device used to implement diagnostic device 68, hardware programming (firmware), the wireless network, and the remote computing device (such as a computer server/data center). System 62 operates by using the remote computing device to transmit programming/configuration data to the in-vehicle device (i.e., diagnostic device 68) via the wireless network. During vehicle operation, the diagnostic data device stores operational data to include with all diagnostic log events (i.e., with each fault code or detected anomaly). In an exemplary but not limiting embodiment, the diagnostic log conveyed to the remote computing device from the vehicle includes data such as a diagnostic log file revision, a diagnostic log file type, a device ID, a configured time interval defining the extent of buffered operational data, and the number of parameters to be stored in the diagnostic log files. The diagnostic data device in the vehicle performs the functions of: storing a list of diagnostic parameters to be monitored and recorded from the vehicle data link at regular periodic intervals; storing a list of event parameters to trigger diagnostic data capture; and storing a time interval for diagnostic parameter recording. In an exemplary but not limiting embodiment, the diagnostic data device is connected to an in-vehicle data link (e.g., a J1939 bus) and vehicle power connections.”.  

	The combination of the known elements is achieved by a known method of a logging system adapting its level of detail by shortening the unit time of a log generating circuit to provide a more detailed logging process of predefined errors such as the fault codes of Colvin as taught by Guenkova para [0075] above.
“an application component may trigger a more detailed logging process upon detection of predefined errors.” And para:
“[0021] The system may include on-board logging and on-board diagnostics systems for vehicles, ships, or other modes of transport of people, interacting with telematics components of the vehicles, ships, or other modes of transport of people. One example system may employ an `on-board diagnostics system` in order to detect problems with components of the vehicle early on. The detected problems may be reported to the driver. In addition, they may be recorded for later analysis by a specialist using diagnostic trouble codes (DTCs). This allows the service provider to more rapidly identify the cause of a problem once a vehicle has been returned for inspection. A scan tool may be used to read the diagnostics information memory. The scan tool may be physically connected to the on-board diagnostics system.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the log generating circuits of the affected components of the combination of Colvin would include the ability to change the unit time to be shorter based on the detected fault code also known as diagnostic trouble codes (DTCs) as taught by Guenkova as known in the art.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Guenkova to and modify the prior art combination of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 12 and the limitation the information processing device according to Claim 11, wherein the operations further include: 
outputting, after the change instruction is output to the log generating circuit to shorten the unit time and in a case of the detection results not indicating the abnormality is included in the communication data, the change instruction to the log generating circuit to lengthen the unit time that had been shortened see the rejection of corresponding parts of claims 8 and 11 above incorporated herein by reference wherein it is understood that the combination of Guenkova to Hanckel Fig. 8 steps 815-820 connotes shortening the unit time and steps 825, 870, 875 and 805 connote lengthening the unit time after Z amount of time without a new error the system returns to clear state 805 because the system having no errors would return the log generating circuit unit times back to longer time intervals to be more energy efficient as taught by at least Guenkova para [0075] above.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hanckel and Guenkova to and modify the prior art combination of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 13 and the limitation the information processing device according to Claim 8, wherein the unit time is set for each of multiple identifiers in the communication data, and the operations further include: 
outputting, in the case of the detection results indicating the abnormality is included in the communication data regarding one identifier of the multiple identifiers in the communication data, the change instruction to the log generating circuit to shorten the unit time, with regard to the multiple identifiers in the communication data see the rejection of corresponding parts of claims 8 and 11 above incorporated herein by reference wherein it is understood that each trouble code will be associated with multiple identifiers of the multiple components and respective log generating circuits that are monitored in order to provide a more detailed logging process to further troubleshoot the DTCs as taught by the combination of the teachings of Hanckel and Guenkova to Colvin above.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hanckel and Guenkova to and modify the prior art combination of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.
Regarding claim 16 and the limitation the information processing device according to Claim 8, wherein the operations further include: 
obtaining an external instruction regarding the unit time from the outside; and 
outputting the change instruction to the log generating circuit to change the unit time, in accordance with the external instruction obtained from a server device see the rejection of corresponding parts of claim 8 above incorporated herein by reference wherein it is understood that the combination of Colvin Fig. 1 step 16 and Hanckel Fig. 7 steps 720, 750+ teach a server device requesting additional data while Guenkova teaches the obviousness of changing the unit time as explained above. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hanckel and Guenkova to and modify the prior art combination of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120053778 A1 to Colvin; Greg et al. (Colvin) (Cited in the 02/05/2021 IDS) in view of US 20150207709 A1 to HANCKEL; Robert et al.  (Hanckel) (Cited in the 02/05/2021 IDS) as applied to the claims above and further in view of US 20140005880 A1 to Guenkova-Luy; Teodora et al. (Guenkova) as applied to the claims above in view of US 20100153753 A1 to NAKAZAWA; Shigeaki and further in view of the MPEP section 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]. (The MPEP).

Regarding claim 14 the combination of Colvin above does not appear to expressly disclose the limitations wherein the operations further include: 
outputting the change instruction to the log generating circuit to randomly change the time unit.  

Nakazawa teaches a power control method and a determining unit and an adjusting unit that randomly changes the time of transmitting a control signal to a power source to prevent ringing sounds in for example, paras:
“[0036] A PC may be used as an exemplary information processing apparatus executing an exemplary power control method. The power control method can be used for various information processing apparatuses including, for example, a mobile terminal such as a mobile phone and/or a communication device such as a router device.”

[0038] When the CPU reenters the active state at fixed intervals t after being shifted from the active state to the idle state, a large current periodically occurs under ordinary power control and a ringing sound having a level which is high enough to be perceived by a person is generated so that the frequency of the ringing sound corresponds to the period. According to FIG. 3, the time when the transmission of the power voltage control signal is started is randomly moved up, as indicated by the signs t1, t2, or t3 so that the time when an output voltage is increased is changed. A control allows for distributing the periods where the large currents occur whereby the generated ringing sound is so reduced that the ringing sound is perceived by a person with difficulty.

And claim 1. A power circuit comprising: a determining unit configured to determine whether a control signal provided to control a power source has a fixed frequency characteristic; and an adjusting unit configured to randomly change time when a voltage transmitted to the power source is changed within a prescribed range when the determining unit determines that the control signal has the fixed frequency characteristic.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of outputting change instruction to a circuit to randomly change the time unit of transmissions as taught by Nakazawa above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the combination of Colvin would include the ability to detect and prevent ringing sounds generated by the electrical computer components of Colvin as taught by Nakazawa as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nakazawa to and modify the prior art combination of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

	While it is considered that the combination of Nakazawa with Colvin et al. teaches the invention as explained above, the MPEP is relied upon to show that “randomly changing the unit time” lies within the range disclosed by the combination of Colvin et al.
The MPEP teaches:
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").


Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).


"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); 
 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.“

	As is here, the prior art teaches a range of unit times that would appear to overlap, lie inside of, be merely close and disclose a range encompassing a somewhat narrower claimed range and as such would be considered obvious to output a change instruction to the log generating circuit to randomly change the time unit in order to be more energy efficient as taught by Guenkova.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120053778 A1 to Colvin; Greg et al. (Colvin) (Cited in the 02/05/2021 IDS) in view of US 20150207709 A1 to HANCKEL; Robert et al.  (Hanckel) (Cited in the 02/05/2021 IDS) as applied to the claims above and further in view of US 20140005880 A1 to Guenkova-Luy; Teodora et al. (Guenkova) as applied to the claims above and further in view of the MPEP section 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019] (The MPEP).

Regarding claim 15 and the limitation the information processing device according to Claim 11, wherein the operations further include: {P61708 04542847.DOCX}61P61708 
outputting the change instruction to the log generating circuit to linearly change the time unit the rejection of the combination of Colvin above teaches changing the time unit as explained in the rejection of corresponding parts of claims 1, 7, 8, 11 and 14 above incorporated herein by reference but does not appear to expressly disclose that the change instruction causes the log generating circuit to linearly change the time unit.

The MPEP teaches the obviousness of similar and overlapping ranges and it is considered that “linearly changing the time unit” is either similar to or at least overlaps the time changes taught by the combination of Colvin et al.  As such it would have been obvious to linearly change the unit time of Colvin et al. for the express benefit of ensuring there is enough time to capture the necessary data to diagnose an abnormality. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Colvin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-14 and 17 of U.S. Patent No. US 10861253 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming inter alia “the second log including, per unit time, more communication data out of all of the communication data than the first log.”.  For example the instant application claims 1 and 19 recite inter alia:
generating a first log transmission instruction to cause periodic transmission of a first log from an onboard system in the vehicle to an outside of the vehicle, the first log including, per unit time, some communication data out of all of the communication data flowing through the onboard network; and generating a second log transmission instruction to cause transmission of a second log from the onboard system in a case of the detection results indicating the abnormality is included in the communication data, the second log including, per unit time, more communication data out of all of the communication data than the first log.

while claims 1 and 17 of the Patent recite inter alia:
“the second log being a log of the communication data and including an amount of data generated per unit time that is greater than the first log, wherein the first log is the log of the communication data in a plurality of sampling periods, each of the plurality of sampling periods being included in one of a plurality of sampling intervals, each of the plurality of sampling intervals having a period of a first time duration, each of the plurality of sampling periods having a period of a second time duration that is shorter than the first time duration.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20221019